Citation Nr: 1708050	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991, with a period of active duty for training from May 1984 to September 1984, and additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2009, the Veteran submitted a claim of entitlement to service connection for a mental condition, to include PTSD.  VA treatment records reflect diagnoses of PTSD, adjustment disorder with depression, and generalized anxiety disorder.  Accordingly, the Board has characterized the Veteran's claim as shown on the title page.

In an April 2015 decision, the Board denied entitlement to the claim on appeal.  The Veteran subsequently appealed the April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court found that in the April 2015 decision, the Board failed to provide an adequate statement of reasons and bases for its decision.  Accordingly, the Court vacated the April 2015 Board decision and remanded the case to the Board for readjudication consistent with the Court's decision.

This record consists of both paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its July 2016 Memorandum Decision, the Court found that the Board failed to consider the November 2009 VA Gulf War Guidelines examination, which contained diagnoses of adjustment disorder and depression, in its decision.  The Court also found that reliance on a November 2012 VA mental disorders examination report was erroneous because, in doing so, the Board ignored evidence that the Veteran previously sought mental health treatment in 2004.  On remand, the Board finds that an addendum medical opinion that considers the foregoing evidence is warranted

The Board notes that medical records referenced in the November 2009 VA Gulf War Guidelines examination are not found in the record.  On remand, attempts to locate these records and associate them with the file should be made.  Finally, in a December 2016 correspondence, the Veteran indicates there are additional relevant medical records associated with recent treatment.  These records should be associated with the claims file.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding relevant treatment records from the Veteran's treating VA Medical Center and associate them with the claims file.

2.  Obtain the following VA records, which are referenced in the November 2009 Gulf War Guidelines examination, but have not been associated with the record:

a.  A June 22, 2009, VA treatment record noting that "the Veteran does not have a valid diagnosis of PTSD";

b.  A September 2008 Compensation and Pension examination and/or a September 2008 VA treatment record including a diagnosis of depression; and

c.  A March 11, 2004, VA treatment record noting "generalized anxiety disorder."

If the AOJ determines that any of the records do not exist or otherwise are not available, a formal finding should be made thereto.

3.  After the above has been completed, refer the claim to the examiner who conducted the November 2012 VA mental disorders examination for an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

The examiner should review the evidence of record, in particular, the November 2009 VA Gulf War Examination and its citation of psychiatric disorder evidence, the treatment record(s) from 2004, the January 2009 treatment record noting a diagnosis of PTSD, and any other pertinent evidence.  

After a review of the evidence, the examiner should opine as to whether the Veteran currently has or has had at any time since February 25, 2009, an acquired psychiatric disorder.  For each acquired psychiatric disorder identified, please opine as to whether it is at least as likely as not that the disorder arose during service or is otherwise related to service.  

4.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




